Citation Nr: 1604260	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional psychiatric/cognitive disability resulting from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability resulting from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to September 1964.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed at the VA Medical Center in Oklahoma City, Oklahoma (VAMC Oklahoma City) on August 24, 2009. 

In March and October 2014, the Board remanded these matters for further development.

The Veteran's appeal had also included a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional neurologic disability.  In October 2015, the Appeals Management Center awarded 1151 compensation for a neurologic disability involving the peripheral nerves of the left hand, and thereby resolved the appeal as to that issue.

The Board's October 2014 remand identified the Veteran's appeal as encompassing the single issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability (including a cardiac disability, a neurologic disability, a cognitive disability, and a psychiatric disability) resulting from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft.  However, the Veteran has already been awarded section 1151 compensation for a neurologic disability, the Board is granting entitlement to section 1151 compensation for psychiatric and cognitive disabilities, and the matter of entitlement to section 1151 compensation for additional cardiac disability is being remanded for further development.  Hence, the claim is being separated into two separate issues and the appeal has been re-characterized as stated above.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neurocognitive disorder is an additional disability caused by the August 2009 emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft, is not due to the Veteran's own misconduct, and is due to an event that was not reasonably foreseeable.

2.  Major depressive disorder with anxious distress was aggravated beyond its natural progression by the August 2009 emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft, this aggravation was not due to the Veteran's own misconduct, and the aggravation was due to an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for neurocognitive disorder have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for major depressive disorder with anxious distress have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional psychiatric/cognitive disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151 in September 2009.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (West 2014).  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he has additional psychiatric/cognitive disability which is the result of an emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed at VAMC Oklahoma City on August 24, 2009.   A VA operative report dated on August 24, 2009 and a VA discharge summary dated in September 2009 indicate that the Veteran was transferred to VAMC Oklahoma City for a cardiac workup.  He was diagnosed as having three-vessel coronary artery disease and underwent a left heart catherization.  During the procedure, the left anterior descending coronary artery was perforated during placement of a stent.  The Veteran suffered hemopericardium, pericardial tamponade, and cardiogenic shock and was taken emergently to the operating room for an evacuation of the hemopericardium and coronary artery bypass grafting procedure.  His pre-operative diagnoses included three-vessel coronary artery disease, non-ST elevation myocardial infarction, status post perforation of the mid-to-distal left anterior descending artery during percutaneous intervention, hemopericardium, pericardial tamponade, shock, iatrogenic coagulopathy, hypertension, acute myocardial infarction, status post percutaneous coronary intervention with stent placement in the left anterior descending, dyslipidemia, diabetes mellitus, and history of non-ST elevation myocardial infarction.  Medical records, including an August 2007 letter from W.R. Reid, M.D., reveal that the Veteran had also been diagnosed as having major depressive disorder in the years prior to his August 2009 hospitalization.

After obtaining emergency informed consent, an emergency cardiopulmonary bypass, coronary bypass grafting with reverse saphenous vein graft was performed.  Prior to moving the Veteran from the operating table to the transport gurney following the surgery, he appeared to be experiencing difficulty ventilating.  Peak pressures went up significantly with the ventilator (which was alarming), his saturations decreased, and his blood pressure declined.  He was re-intubated and hand-bagged for a period of time with improvement of the saturations.  His blood pressure responded to medication and he was sedated and stabilized after being admitted to the surgical intensive care unit.  The etiology of the Veteran's difficulty with ventilation was uncertain, but it may have been due to either a partially dislodged endotracheal tube or inspissated secretions.  The situation was nonetheless quickly and appropriately dealt with by re-intubating the Veteran and performing vigorous ventilation.

An attempt was made to wean the Veteran from sedation on the third day following the surgery, but he became quite agitated and had an altered mental status.  While requiring decreased ventilatory support, there was a concern about his ability to maintain a protected airway with his mental status and pulmonary medicine was asked to evaluate the Veteran and to assist with weaning him from the ventilator.  He was also evaluated by neurology for his altered mental status and it was requested that he be restarted on propofol to assist with his agitation.  He was still unable to follow commands due to his altered mental status four days following the cardiac surgery and he remained sedated with propofol.  He was extubated seven days following the surgery because his mental status had improved and he required decreasingly less ventilatory support.  He did well in the surgical intensive care unit, but he continued to experience issues with confusion and agitation which required medication therapy.  He was doing exceptionally well from a cardiothoracic surgery standpoint by the eleventh day following the surgery and was discharged to home in good condition in September 2009.

A VA psychiatric examination was conducted in July 2015 and the Veteran was diagnosed as having major depressive disorder with anxious distress and neurocognitive disorder.  The clinical psychologist who conducted the examination noted that the Veteran had undergone neuropsychological testing at VA and that it was determined that he had experienced anoxic brain injury that was most likely due to "injury secondary to PCI and [coronary artery bypass graft]."  The examiner opined that it was likely ("as likely as not") that the Veteran's current depression was the result of the quadruple bypass surgery with graph that was performed at VAMC Oklahoma City in 2009.  He also met the criteria for neurocognitive disorder, secondary to anoxic brain injury.  It was likely ("as likely as not") that the neurocognitive disorder was also secondary to the 2009 surgery.  The Veteran's diagnoses were well documented in his treatment records and the etiology of the disabilities was well established.

In November 2015, the examiner who conducted the July 2015 examination re-reviewed the Veteran's file and explained that his anoxic brain injury was not present prior to his surgery and was not a foreseeable consequence of the surgery.  As for depression, the psychologist explained that the Veteran's depression pre-existed his surgery, but that the consequences of the surgery exacerbated his depression beyond its natural progression due to the stress resulting from the surgery aftermath, such as reduced cognitive ability due to anoxic brain damage.

The July and November 2015 opinions were based upon an examination of the Veteran and a review of his medical records and reported history and they are accompanied by explanations that are not inconsistent with the evidence of record. Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There are no medical opinions contrary to the July and November 2015 opinions.

In sum, the preponderance of the evidence reflects that the Veteran has current neurocognitive disorder and major depressive disorder with anxious distress.  The neurocognitive disorder is an additional disability which resulted from the Veteran's anoxic brain injury due to the August 24, 2009 cardiac surgery.  Also, the pre-existing depression was aggravated beyond its natural progression by the August 2009 surgery and its residuals (including anoxic brain injury).  The anoxic brain injury was an event that was not reasonably foreseeable.  Hence, the Board finds that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for neurocognitive disorder and major depressive disorder with anxious distress are met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurocognitive disorder is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for major depressive disorder with anxious distress is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA cardiac examination in September 2015 and the physician who conducted the examination concluded that he did not have any current additional cardiac disability resulting from his August 2009 cardiac surgery.  In support of this conclusion, the examiner referenced cardiac findings made during VA evaluations in February and June 2015 at the VA Medical Center in Muskogee, Oklahoma (VAMC Muskogee).  The most recent treatment records from this facility in the file are dated in January 2015.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment from VAMC Muskogee dated from January 2015 through the present; and all such records from any other sufficiently identified VA facility.
All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


